REASONS FOR ALLOWANCE
Claims 1-18 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claims 1 and 6, a process for preparing a Patiromer of formula IA where a polymer of formula V: 
    PNG
    media_image1.png
    190
    205
    media_image1.png
    Greyscale
 is reacted with a base in the presence of a suitable solvent to form a polymer of formula VI: 
    PNG
    media_image2.png
    193
    205
    media_image2.png
    Greyscale
 where the suitable solvent comprises an ether solvent and converting the compound of formula VI to Patiromer of formula IA.
Claims 2-5, 7-18 depend from claims 1 and 6 and therefore contain the limitations of claims 1 and 6.

The present claims are allowable over the closest prior art, namely Chang (US 2010/0111892), Albrecht (US 8,337,824), and Connor (US 9,453,092).
Chang and Albrecht teach forming 
    PNG
    media_image3.png
    170
    288
    media_image3.png
    Greyscale
where the hydrolysis occurs in water. Chang and Albrecht fail to teach the presence of an ether solvent.
Connor teaches the hydrolysis of crosslinked methylfluoroacrylate polymers in a water solvent with an alcohol such as methanol present. Connor fails to teach the presence of an ether solvent.

Because the limitations of claims 1 and 6 are not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764